Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

With respect to claim 1, the prior art does not teach an apparatus, comprising:
a core having at least two yokes and at least two legs, 
at least one winding provided about at least one of the legs of the core, the at least one winding being insulated by an insulating material, 
at least one metal profile per yoke, extending in parallel to the respective yoke and being mounted to it, 
at least two pistons seated in at least one of the metal profiles, the pistons being movable along their axial direction which is parallel to the longitudinal axis of the at least one winding, wherein the at least two pistons exert a force on the at least one winding in an axial direction of the windings.

With respect to claim 13, the prior art does not teach a method of compensating the shrinkage during drying or curing of windings in a transformer assembly, comprising: 	assembling a transformer assembly comprising, a core having at least two yokes and at least two legs, at least one winding provided about at least one of the legs of the core, the at least one winding being insulated by an insulating material, at least one metal profile per yoke, extending in parallel to the respective yoke and being mounted to it, 
at least two pistons seated in at least one of the metal profiles, the pistons being movable along their axial direction which is parallel to the longitudinal axis of the at least one winding, wherein the at least two pistons exert a force on the at least one winding in an axial direction of the windings; and
during a drying process or a curing process, applying a force on the winding through the pistons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art

a.	Wilk et al. (US 3,772,627) discloses a transformer having a piston.
b.	Hrkac (US 7,830,233) teaches an apparatus having multiple yokes.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON P LE whose telephone number is (571)272-1806. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON P LE/Primary Examiner, Art Unit 2844